Order denying jury issues affirmed. This is an appeal from an order of the Probate Court denying a motion for jury issues in the matter of the alleged will of Anna C. Vinal, late of Montague, deceased. The issues now pressed are the second and third which read: “2. Did the said Anna C. Vinal execute said instrument with the understanding and purpose that it should be her last will and testament? 3. Was the said Anna O. Vinal of sound and disposing mind and memory at the time of the execution of the said instrument?” Upon consideration of the statements of expected evidence in the light of established principles of law governing the framing of jury issues (including recognition of the element of discretion vested in the probate judge) we conclude that there was no error in the denial of this motion. Fuller v. Sylvia, 240 Mass. 49. Hannon v. Gorman, 296 Mass. 437. The judge did not err in denying the contestant’s request for amplification of his report of material facts under G. L. (Ter. Ed.) c. 215, § 11. Inasmuch as the case was heard solely on statements of expected evidence his report was sufficiently adequate.